DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 September, 2019 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both an emergency free flow opening as described at page 18, lines 4-12 and an air flow generator at page. 19, lines 27-29.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the regenerator, 27, as described with relation to figure 10 and at pages 19-20 of the present invention’s specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
The abstract of the disclosure is objected to because it contains more than 150 words and includes implied phrases, such as “Disclosed is…” .  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
Special definitions are outlined in pages 3-5 of the present inventions’ specification, and therefore, the claims are interpreted in view of these definitions.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an emergency air flow device”, which provide the nonce term “device” either with the understood function of for an emergency air flow or the explicit function of “arranged to enable free flow through an emergency free flow opening if said heat recovery ventilator is malfunctioning or out of operation” in claim 23. The claim does not outline sufficient structure to define what the “emergency air flow device” is, and therefore, invokes 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the 
Independent claims 16 and 25 require, “wherein said first free flow opening or said second free flow opening is provided with a heat recovery ventilator, and wherein said heat recovery ventilator is arranged to enable free air flow through said heat recovery ventilator when said heat recovery ventilator is not in operation or if passage through said heat recovery ventilator is blocked or at least substantially reduced when said heat recovery ventilator is not in operation, then said heat recovery ventilator is provided in a third free flow opening” and “wherein said first free flow opening or said second free flow opening comprises heat recovery ventilator, and wherein said heat recovery ventilator enabling free air flow through said heat recovery ventilator when said heat recovery ventilator is not in operation or if passage through said heat recovery ventilator is blocked or substantially reduced when said heat recovery ventilator is not in operation, then said heat recovery ventilator is provided in a third free flow opening”, respectively, which lacks enablement. 
First, the claims suggest that the heat recovery ventilator, when not operated, is able to provide free air flow through said heat recovery ventilator and blocked or substantially reduced passage through the heat recovery ventilator. The specification states “the heat recovery ventilation means 4 is designed…” to provide airflow may be generated through the heat recovery ventilator, but never states how or to what design the heat recovery ventilation means has specifically with regards to what the inventor, or joint inventor, deems their claimed invention to achieve the heat recovery ventilator being enabled to provide free flow through itself when it is not operating. In contradiction, page 3, lines 12-24 provide that the heat recovery ventilator generates airflow by means of a waving or rotating fan therethrough, such that it is under BRI; https://www.merriam-webster.com/dictionary/free) may flow through the heat recovery ventilator, as it appears for air to flow therethrough it must be forced.  From this, for air to be provided through the heat recovery ventilator, it appears that the heat recovery ventilator must be under the influence of air generated by a fan, or the like, so as to force the air through the heat recovery ventilator. More so, the heat recovery ventilator is provided to have a blocked or substantially reduced passage when not operating, but the specification does not provide how even with this arrangement it could possibly have the free airflow through it when in the inoperable state (as it is provided within a third free flow opening, which is defined at pg.4 , lines 6-8 to have air flow freely and un-driven therethrough). In fact, the specification provides when the heat recovery ventilator is inoperable due to blockage or significant reduction in passage, other free flow holes are provided, without heat recovery ventilators, to enable flow into and out of the mobile accommodation vehicle (pg. 14, lines 14-20).  Therefore, the specification is not commensurate with the scope of the claims of which require the heat recovery device to be either within the first or second free flow opening and the heat recovery ventilator to enable free flow of air through such opening when not operated, but also have the design of a heat recovery ventilator in another free flow opening which reduces passage or block passage through the heat recovery ventilator when not operated. To this, one having ordinary skill within the art would not have been enabled by the disclosure to ascertain the claimed invention, in view of the claims, as the invention requires, control and function of the heat recovery ventilator relative to the airflow into and out of the vehicle, but the specification and claims fail to provide how the heat recovery ventilator is designed or capable of providing such function as claimed when not functioning.
Second, those having ordinary skill within the art would not be apprised to how a device, which is not operational, would be arranged to allow for free airflow therethrough itself. The see NPL: The 3 Rules of Air Leakage (Plus a Bonus!) - Energy Vanguard (May 2012)). However, based on the specification, there are openings causing free flow through the interior to the exterior, that are depicted to be holes within the vehicle that are unobstructed. Based on known concepts of air flow and movement, increased or decreased pressure into and out of the mobile accommodation vehicle, when the heat recovery ventilator is inoperable (in fact, it is the heat recovery ventilator which controls the pressure within the mobile accommodation vehicle), would necessarily be through these unobstructed holes(as clearly detailed and understood through the figures and described in pg. 4, lines 6-7). Due to this, the pressure inside and outside the housing of the vehicle would be the same pressure in an inoperable state of the heat recovery ventilator, as the interior and exterior would have necessarily equalized due to these unobstructed openings. Because of this, airflow would not willingly flow through the heat recovery ventilator as the system is at a state of equilibrium, and as the heat recovery ventilator is in an inoperable state. It is unclear how it can provide enablement of free flow through it as it is not operating.  Again, the specification has failed to provide any evidence on how or to what design the heat recovery ventilation means has specifically with regards to what the inventor, or joint inventor, deems their claimed invention to achieve the heat recovery ventilator being enabled to provide free flow through itself when it is not operating, by nature of not performing any function. 
Lastly, there are currently no working examples of a heat recovery ventilator that is in an inoperable state which provides being arranged to function to allow air to freely flow through it, yet also designed to block or reduce passage therethrough when not operation. Such design would contradict each supposed function in the inoperable state, and further, it is unclear how the device can have a function when not functional. It is generally provided that if the heat recovery 
Claims 17-24 depend from rejected claim 16, and therefore, are further, rejected under 35 U.S.C. 112(b) due to dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is indefinite for the following reasons:
Claims 16 recites, “wherein said first free flow opening or said second free flow opening is provided with a heat recovery ventilator, and wherein said heat recovery ventilator is arranged to enable free air flow through said heat recovery ventilator when said heat recovery ventilator is not in operation or if passage through said heat recovery ventilator is blocked or substantially reduced when said heat recovery ventilator is not in operation, then said heat recovery ventilator is provided in a third free flow opening” which renders the claim indefinite. In particular, it is unclear what the metes and bounds of the claim limitation encompass.  Is the heat recovery ventilator intended to be within a first or second free flow opening in one instance and then provided within a third heat i.e., a third free flow opening, which is the only opening provided with the heat recovery ventilator? Are there three free flow openings of the mobile accommodation vehicle which are required to have the ability to house the heat recovery ventilator based on the operation mode of the heat recovery ventilator and an environmental condition surrounding the heat recovery ventilator (i.e., nothing or something blocking the heat recovery ventilator to affect the free flow therethrough)?  More so, how can the first or second openings be established initially to be provided the heat recovery ventilator, and then the claim provide that the heat recovery ventilator be provided within the third free flow opening? The claim is unclear to what it encompasses. Looking at the disclosure, it is evident that various orientations of the heat recovery ventilator may be provided with regards to the first free flow opening, second free flow opening, and third free flow opening, but it appears the claims are attempting to encompass various embodiments within the same, such that the invention, as characterized within independent claim 16 is unclear. For examination purposes, it is being construed that the claims are directed towards a mobile accommodation vehicle comprising first, second, and third free flow openings which each enable free airflow between the inside and outside of the vehicle, wherein when arranged in the first or second free flow openings the heat recovery ventilator is pg. 14,line 14-20 of the present inventions’ specification).
The term "substantially" in claim 16 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the claim, when read in light of the specification, fails to define, through either examples/teachings that can be used to measure the degree or explicit definition, what is considered “substantially blocked”. See MPEP §2173.058(b). Due to this, one having ordinary skill within the art would not be readily apprised of the metes and bounds of the claimed invention.
Claims 17-24 depend from rejected claim 16, and therefore, are further, rejected under 35 U.S.C. 112(b) due to dependency.
Claim 17 is, further, indefinite for the following reasons:
The term "substantially" in claim 17 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the substantially equal” with regards to the manner at which airflow is intended to be provided into and out of the heat recovery ventilator. In fact, the claims provides wherein the controller is intended to provide “balanced air flow” through the heat recovery ventilator, which under broadest reasonable interpretation, would provide that the inflow and outflow from the heat recovery ventilator are provided with respective proportions, but what is considered “substantially equal” to provide such appropriate “balanced” flow?  See MPEP §2173.058(b). Due to this, one having ordinary skill within the art would not be readily apprised of the metes and bounds of the claimed invention.
Claim 24 is, further, indefinite for the following reasons:
The term "substantially" in claim 24 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the claim, when read in light of the specification, fails to define, through either examples/teachings that can be used to measure the degree or explicit definition, what is considered “substantially equal” with regards to the manner pressure interior and exterior of the vehicle. However, what is considered “substantially equal” to provide such appropriate pressure between interior and exterior environments through the control?  See MPEP §2173.058(b). Due to this, one having ordinary skill within the art would not be readily apprised of the metes and bounds of the claimed invention.
Claim 25 is indefinite for the following reasons:
Claims 25 recites, “wherein said first free flow opening or said second free flow opening comprises heat recovery ventilator, and wherein said heat recovery ventilator enabling free air flow through said heat recovery ventilator when said heat recovery ventilator is not in operation or if passage through said heat recovery ventilator is blocked or substantially reduced when said heat recovery ventilator is not in operation, then said heat recovery ventilator is provided in a third free flow opening” which renders the claim indefinite. In particular, it is unclear what the metes and bounds of the claim limitation encompass.  Is the heat recovery ventilator intended to be within a first or second free flow opening in one instance and then provided within a third heat recovery ventilator, such as it is being moved structurally, in another?  Is the structure to encompass either the first and second free flow openings to have the heat recovery ventilator, such that free flow can occur through the heat recovery ventilator when not operated within these openings, such that the mobile accommodation vehicle comprises two openings which can be provided the heat recovery ventilator, or is the mobile accommodation vehicle intended to only have one free flow opening, i.e., a third free flow opening, which is the only opening provided with the heat recovery ventilator? Are there three free flow openings of the mobile accommodation vehicle which are required to have the ability to house the heat recovery ventilator based on the operation mode of the heat recovery ventilator and an environmental condition surrounding the heat recovery ventilator (i.e., nothing or something blocking the heat recovery ventilator to affect the free flow therethrough)?  More so, how can the first or second openings be established initially to be provided the heat recovery ventilator, and then the claim provide that the heat recovery ventilator be provided within the third free flow opening? wherein said heat recovery ventilator is controlled to reduce the free air flow through at least one of said first free flow opening, said second free flow opening or said third free flow opening”, which is unclear then how the heat recovery ventilator is capable of providing free air flow therethrough in the previous limitations, because control of the heat recovery ventilator, when interpreted under broadest reasonable interpretation, would necessarily encompass control to turn the heat recovery ventilator on and off. The claim is unclear to what it encompasses. Looking at the disclosure, it is evident that various orientations of the heat recovery ventilator may be provided with regards to the first free flow opening, second free flow opening, and third free flow opening, but it appears the claims are attempting to encompass various embodiments within the same, such that the invention, as characterized within independent claim 25 is unclear. For examination purposes, it is being construed that the claims are directed towards a mobile accommodation vehicle comprising first, second, and third free flow openings which each enable free airflow between the inside and outside of the vehicle, wherein when arranged in the first or second free flow openings the heat recovery ventilator is arranged to enable free airflow through  said heat recovery ventilator when said heat recovery ventilator is not in operation or the heat recovery ventilator is arranged in the third free flow opening, when the heat recovery ventilator is not in operation and wherein the heat recovery ventilator is blocked or at least substantially reduced to allow passage to a free airflow through said heat recovery ventilator, such that free flow may be provided through the first or second free flow openings (pg. 14,line 14-20 of the present inventions’ specification). In addition, it is being construed the control of the heat recovery ventilator to reduce the free air flow pg. 16, lines 6-10 of the present inventions’ specification).
The term "substantially" in claim 25 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the claim, when read in light of the specification, fails to define, through either examples/teachings that can be used to measure the degree or explicit definition, what is considered “substantially blocked”. See MPEP §2173.058(b). Due to this, one having ordinary skill within the art would not be readily apprised of the metes and bounds of the claimed invention.
Lastly, claim 25 provide recitations for operation of the heat recovery ventilator and non-operation of the heat recovery ventilator, such that control of when the heat recovery ventilator and when the heat recovery ventilator does not operate, presents a case of prima facie indefiniteness, as the positive recitation of all the claim limitations relate to when the heat recovery ventilator operates and when the heat recovery ventilator does not operate conflict with one another.  Is the method intended to be when the heat recovery ventilator operates, or when it does not operate? What are the metes and bounds of the required method claim?  For examination purposes, it is being construed that the method is directed to when the heat recovery ventilator is operated or when it is not operated, as opposed to both instances.
Claims 26-29
Claim 26 is, further, indefinite for the following reasons:
The term "substantially" in claim 26 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the claim, when read in light of the specification, fails to define, through either examples/teachings that can be used to measure the degree or explicit definition, what is considered “substantially equal” with regards to the manner at which airflow is intended to be provided into and out of the heat recovery ventilator. See MPEP §2173.058(b). Due to this, one having ordinary skill within the art would not be readily apprised of the metes and bounds of the claimed invention.
Claim 27 is, further, indefinite for the following reasons:
The term "substantially" in claim 27 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the claim, when read in light of the specification, fails to define, through either examples/teachings that can be used to measure the degree or explicit definition, what is considered “substantially equal” with regards to the manner pressure interior and exterior of the vehicle. However, what is considered “substantially equal” to provide such appropriate pressure between interior and exterior environments through the control?  See MPEP §2173.058(b). Due to this, one having ordinary skill within the art would not be readily apprised of the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        8/13/2021